Case 4:17-cv-02680 Document 269 Filed on 09/03/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 03, 2020
                                                                David J. Bradley, Clerk
Case 4:17-cv-02680 Document 269 Filed on 09/03/20 in TXSD Page 2 of 2
